         Case 3:20-cv-03084-EMC Document 28 Filed 06/25/20 Page 1 of 3




                               OFFICE OF THE CLERK
                           UNITED STATES DISTRICT COURT
                              Northern District of California

                                      CIVIL MINUTES


 Date: June 25, 2020             Time: 1:30-1:57=               Judge: EDWARD M. CHEN
                                       27 Minutes

 Case No.: 20-cv-03084-EMC       Case Name: Garcia Gonzalez v. William P. Barr et al


Attorney for Plaintiff: Kari Hong
Attorney for Defendant: Pam Johann

  Deputy Clerk: Angella Meuleman                     Court Reporter: Ana Dub

                       PROCEEDINGS HELD BY ZOOM WEBINAR

[18] Motion for Temporary Restraining Order held.


                                         SUMMARY

Parties stated appearances and proffered argument. For the reasons stated on the record, the
Court DENIED Mr. Garcia-Gonzalez’s emergency petition for a writ of habeas corpus without
prejudice.

Mr. Garcia-Gonzalez is currently detained at the Yuba County Jail. He filed a habeas petition
seeking release from U.S. Immigration and Customs Enforcement’s custody based on the
following two arguments: (1) detaining him where he is at high risk of contracting COVID-19
violates due process; and (2) his 30-month detention is unconstitutionally prolonged.

The Court declines to consider the first argument because it was expressly rejected by Judge
Chhabria in Zepeda Rivas v. Jennings, No. 20-cv-02731-VC (N.D. Cal.) in which Mr. Garcia-
Gonzalez is a provisional class member. On May 27, 2020, Judge Chhabria denied Mr. Garcia-
Gonzalez’s bail request without prejudice and, in doing so, considered Mr. Garcia-Gonzalez’s
risk of being infected with COVID-19 as well as the danger he posed to the community. This
Court’s decision to defer to Judge Chhabria’s ruling is consistent with other orders from this
District. See, e.g., Montoya Echeverria v. Barr, No. 20-cv- 02917-JSC, 2020 WL 2759731, at *5
(N.D. Cal. May 27, 2020) (proper remedy was to seek clarification of the Zepeda Rivas order);
Sahota v. Allen, No. 20-cv-03180-WHO, 2020 WL 2992872, at *3 (N.D. Cal. June 4, 2020)
(same). To the extent that Mr. Garcia-Gonzalez argues that his weathering argument constitutes
newly-discovered evidence, the Court finds that he could have presented it before Judge
Chhabria, but failed to do so—i.e., this evidence was attached to Mr. Garcia-Gonzalez’s first
                                               1
         Case 3:20-cv-03084-EMC Document 28 Filed 06/25/20 Page 2 of 3




TRO, which predated his bail application with Judge Chhabria. Moreover, this Court stayed Mr.
Garcia-Gonzalez’s initial TRO pending the outcome in Zepeda Rivas, so Mr. Garcia-Gonzalez’s
counsel could have contacted class counsel in Zepeda Rivas.

With respect to his second argument, while Mr. Garcia-Gonzalez has been in custody since
December 2017, he has been afforded numerous opportunities to challenge his detainment:

      February 7, 2019: Mr. Garcia-Gonzalez received a bond hearing at the order of Judge
       Corley. The immigration judge found that the government met its burden in proving that
       Mr. Garcia-Gonzalez was a flight risk or a danger to the community;

      August 28, 2019: The BIA affirmed the IJ’s decision to refuse bond;

      November 6, 2018: Following multiple continuances at Mr. Garcia-Gonzalez’s request
       (so he could retain counsel), an immigration judge conducted a merits hearing on Mr.
       Garcia-Gonzalez’s removal. The IJ denied his application for relief and ordered him
       removed. He appealed to the BIA;

      April 24, 2019: BIA dismissed Mr. Garcia-Gonzalez’s appeal;

      March 17, 2020: Mr. Garcia-Gonzalez’s petition for review of the BIA’s dismissal is
       fully briefed before the Ninth Circuit;

      April 29, 2020: Judge Chhabria certified a provisional class, which included Mr. Garcia-
       Gonzalez;

      May 22, 2020: Mr. Garcia-Gonzalez filed an application for release before Judge
       Chhabria; and

      May 27, 2020: Judge Chhabria denied Mr. Garcia-Gonzalez’s application for release
       without prejudice.

This Court finds the 30-month detention not unconstitutionally prolonged in light of the
foregoing, particularly in light of the hearing last month on his detention before Judge Chhabria,
which was consistent with due process. Nor is his detention indefinite or unforeseeable within
the meaning of Zadvydas v. Davis, 533 U.S. 678 (2001), where a detainee’s confinement is
unconstitutional because he or she is in a “removable-but-unremovable limbo.” Prieto-Romero
v. Clark, 534 F.3d 1053, 1063 (9th Cir. 2008). Here, Mr. Garcia-Gonzalez’s removal order is
pending appeal before the Ninth Circuit and there is no reason to believe the matter will not be
definitively decided; he does not contend that if the removal order is affirmed, his home country
will not take him back. Mr. Garcia-Gonzalez relies on Sahota, where Judge Orrick refused to
“grant the extraordinary remedy of release,” but instead ordered a bond hearing within 30 days.
Sahota, 2020 WL 2992872, at *6. But Sahota is distinguishable; it involved the Ninth Circuit
remanding the petitioner’s BIA appeal back to the BIA in order to apply the clear-and-
convincing standard. Id. at 2. The scheduling of such remand—and therefore the petitioner’s
further detention—was uncertain. Id. Here by contrast, there is no such uncertainty. Mr.
                                                2
         Case 3:20-cv-03084-EMC Document 28 Filed 06/25/20 Page 3 of 3




Garcia-Gonzalez’s petition for review before the Ninth Circuit is fully briefed and is on schedule
to be decided. There is no risk of remand here because the BIA correctly applied the heightened
standard of review. This case is therefore analogous to Salgado v. Barr, No. 20-CV-02319-EMC
(N.D. Cal. May 18, 2020) where this Court found that the prolonging of detention was the result
of the detainee’s appeal of the removal order. Moreover, as in in Salgado, under Mathews v.
Eldridge, 424 U.S. 319 (1976), an additional bond hearing would not add value to the procedural
safeguards already afforded, since there have been no changed circumstances regarding his
danger to the community since his last bond hearing in February 2019.

Mr. Garcia-Gonzalez has therefore not demonstrated a due process entitlement to a TRO for
either release or for a new detention hearing at this juncture. His TRO motion is therefore
DENIED without prejudice should circumstances materially change in the future.

At the hearing, counsel for Mr. Garcia-Gonzalez indicated that the TRO motion covered the
entirety of the separately-filed habeas petition. Parties agreed that the petition may be denied.
Accordingly, Mr. Garcia-Gonzalez’s habeas petition is DENIED on the merits. A certificate of
appealability will not issue. See 28 U.S.C. ' 2253(c). This is not a case in which "reasonable
jurists would find the district court’s assessment of the constitutional claims debatable or
wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

The Clerk shall enter judgment and close the file.




                                                3
